COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Daniel Lee Harrison v. The State of Texas

Appellate case number:      01-18-00151-CR

Trial court case number:    1370009

Trial court:                178th District Court of Harris County

       This appeal was abated and the case remanded to the trial court based on
appointed counsel’s failure to timely file a brief on appellant’s behalf. See TEX. R. APP.
P. 38.8(b). Appellant’s appointed counsel has now submitted a brief on appellant’s
behalf. Accordingly, we withdraw our July 10, 2018 abatement order and reinstate the
case on the Court’s active docket.

      Appellant’s brief is filed as of July 9, 2018. The State’s brief is due no later than
August 8, 2018. See TEX. R. APP. P. 38.6(b), (d).

       It is so ORDERED.

Judge’s signature: /s/ Terry Jennings
                     Acting individually      Acting for the Court


Date: July 12, 2018